EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Schoonover on 03 March 2022.

The application has been amended as follows: 
	In claim 7, line 1, --further-- has been added before “comprises”. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The rejection of claims 1-3, 7, 24, 25 and 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn in response to the amendments of the claims. Applicant’s arguments are also persuasive in overcoming the rejection. For example, applicant states “The Applicant has disclosed the various combinations of amino acid substitutions that can yield a dominant negative TNF for use in the claimed method. However, only certain of these molecules were created and tested. FIG. 2 shows various DNTNF protein variants that were created by the inventors. Of these, DNTNF variant proteins comprising either the substitutions A145R/Y87H or A145R/I97T are known by the Applicant to cross the blood brain barrier (BBB) for treating diseases of the CNS by peripheral administration. While the Applicant . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 7, 9, 24, 28 and 29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
10 March 2022